DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/6/2021 has been entered and claim 5 is cancelled, thus claims 1-4 and 6-20 are currently pending in this application. 
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a light emitting diode comprising a pixel unit comprising a first sub-pixel configured to emit white light, wherein: “the scattering layer and the first microcavity adjustment layer are made of a same material; and the scattering layer is formed on a surface of the first microcavity adjustment layer facing the first transparent electrode layer and the scattering layer includes a plurality of recesses and a plurality of protuberances” as recited in claim 1; and 	a method of fabricating a light emitting diode comprising: “forming a first microcavity adjustment layer in a first sub-pixel configured to emit white light; forming a scattering layer on the first microcavity adjustment layer; forming a first transparent electrode layer on the scattering layer” in combination with the limitation wherein “the scattering layer includes a plurality of patterns” as recited in claim 18..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892